Citation Nr: 0715299	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left great toe contracture.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a scar, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel
INTRODUCTION

The veteran served on active duty from July 2001 to June 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for residuals 
of a scar, left foot, evaluated as 10 percent disabling.  It 
is also before the Board on appeal from March 2004 rating 
decision of the RO in St. Petersburg, Florida, that granted 
service connection for left great toe contracture, evaluated 
as 10 percent disabling, and denied service connection for a 
left knee condition.  

The claims file is now associated with the RO in San Juan, 
the Commonwealth of Puerto Rico.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, demonstrates 
that the veteran does not have a left knee condition.

2.  The competent medical evidence, overall, demonstrates 
that the veteran's left great toe contracture is not 
moderately severe.

3.  The competent medical evidence demonstrates that the 
veteran's residuals of a scar, left foot, do not cover an 
area exceeding 12 square inches, are not deep, and do not 
result in marked limitation of motion or ankylosis.  


CONCLUSIONS OF LAW

1.  Service connection for a left knee condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for left great toe contracture have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a scar, left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The record contains no private or VA records demonstrating 
that the veteran presently suffers from a left knee condition 
at this time.  The report of a January 2004 VA orthopedic 
examination provides a diagnosis of negative musculoskeletal 
left knee joint examination.  An X-ray identified no 
abnormalities.  Such a report provides very strong evidence 
against this claim. 
  
The Board recognizes the veteran's own assertions that he has 
such a left knee condition, related to his service.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his own 
assertions do not constitute competent medical evidence that 
he now has a left knee disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a left knee disorder.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Compensable initial evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran's left great toe disability is evaluated as a 
foot injury.  A moderately severe foot injury is evaluated as 
20 percent disabling.  Diagnostic Code 5284.  The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The relevant evidence of record includes VA outpatient 
treatment records showing complaints of pain in the left 
great toe and treatment with Naproxen.

According to the report of a January 2004 foot VA 
examination, the veteran complained of localized severe pain 
and cramps associated with limitation of motion, upon flexion 
of the left toe.  He had no visits to the emergency room in 
the last year.  Pain was precipitated by going upstairs and 
alleviated by medications, rest and elevation of the leg.  
During the past year, he had three or four acute flare-ups 
that resulted in absence from his job.  The veteran did not 
need crutches, a brace, a cane or corrective shoes.  The 
veteran reported that he was unable to lift heavy objects, 
walk a lot, run or squat on both legs while at work.

On physical examination, the veteran had pain on the last 
degree of motion of the left great toe.  The veteran was 
additionally limited by pain, fatigue, weakness and lack of 
endurance following repetitive use of the left great toe.  
There was painful motion on all movements of the left great 
toe.  There was severe hyperesthesias and tenderness to 
palpation on the left great toe.  The veteran could walk 
unaided, limping a little bit on the left leg.  The veteran 
had trouble squatting or rising on his toes.  The veteran had 
no hammer toes, high arch, claw foot, hallux valgus, flat 
feet or other deformity.  Radiographic examination of the 
left great toe identified no abnormalities.  The pertinent 
diagnosis was left great toe contracture.  

The post-service medical records, overall, provide evidence 
against a higher initial evaluation.  They simply do not show 
that the veteran's left toe curvature results in symptoms 
that can reasonably be described as moderately severe under 
Diagnostic Code 5284.  The lack of objective evidence in this 
case is found to outweigh the veteran's contentions.   

The Board has considered other potentially applicable 
Diagnostic Codes that provide for evaluations in excess of 10 
percent.  The competent medical evidence of record, however, 
is negative for corresponding diagnoses or findings and thus 
they are not appropriate.  See Diagnostic Codes 5276 (flat 
foot, acquired), 5278 (claw foot) and 5283 (malunion or non-
union of the tarsal or metatarsal bones).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

The Board recognizes the complaints and findings regarding 
left great toe pain, fatigue, weakness and lack of endurance.  
The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left great toe 
contracture are contemplated in the current 10 percent rating 
assigned to the condition.  There is no indication that pain, 
fatigue, weakness and lack of endurance have caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned by under the objective medical 
record.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased initial 
evaluation for left great toe contracture.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The veteran's left foot scar is evaluated as 10 percent 
disabling under Diagnostic Code 7804, for scars, superficial, 
painful on examination.  This Diagnostic Code does not 
provide a higher evaluation.  

Turning to other provisions of the Rating Schedule, 
Diagnostic Code 7800 rates scars of the head, face, and neck 
and is therefore inapplicable in this case. Diagnostic Code 
7801 applies to scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A scar covering 
an area or areas exceeding 12 square inches results in a 20 
percent evaluation.  A note provides that a deep scar is one 
associated with underlying soft tissue damage.  Diagnostic 
Codes 7802 and 7803 do not provide evaluations in excess of 
10 percent.  

Scars may also be rated based on limitation of function of 
the part affected under Diagnostic Code 7805.  In this 
regard, marked limitation of motion of the ankle warrants a 
20 percent evaluation.  Diagnostic Code 5271.  Certain types 
of ankylosis of the ankle can also warrant 20 percent 
ratings.  Diagnostic Codes 5270 and 5272.  

The relevant evidence of record includes the veteran's 
service medical records.  An April 2003 Medical Evaluation 
Board report relates that the veteran had a history of left 
foot tendon repair approximately 15 years earlier.  
Currently, the veteran's left foot had a well-healed scar 
from prior surgery.  The veteran was tender over the dorsal 
aspect of his foot on the area of the distal portion of the 
incision.  He had pain with plantar flexion in his foot or 
inversion of the ankle.  The diagnosis was incisional neuroma 
of the left foot.  

VA outpatient treatment records show that the veteran 
complained of left ankle pain and tenderness.  

The report of a January 2004 VA foot examination provides 
that there was a large L-shaped scar on the veteran's left 
anterior ankle, measuring 9 cm. by 3 cm.  It was tender to 
palpation with severe hyperesthesias.  The report notes that 
the veteran's left ankle had reduced range of motion but does 
not relate it to the scar.  The veteran did not have pain 
with motion.  The pertinent diagnosis was status-post surgery 
to the left ankle.  

Overall, the service and post-service medical records are 
evidence against the veteran's claim.  They show that the 
veteran's residuals of a scar, left foot, does result in some 
pain and limitation of function.  The scar does not, however, 
cover an area exceeding 12 square inches and is not deep.  
Diagnostic Code 7801.  It does not result in marked 
limitation of motion or ankylosis.  Diagnostic Codes 7805, 
5270, 5271 and 5272.

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an increased initial 
evaluation for residuals of a scar, left foot.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in December 2003; rating 
decisions dated in July 2003 and March 2004; and a statement 
of the case dated in July 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims (including those with respect to 
increased initial evaluations), the evidence considered, the 
pertinent laws and regulations (including those with respect 
to increased initial evaluations), and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant these claims.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for a left knee condition is denied.

An initial evaluation in excess of 10 percent for left great 
toe contracture is denied.

An initial evaluation in excess of 10 percent for residuals 
of a scar, left foot, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


